Citation Nr: 0802066	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-42 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota.

Procedural History

In the May 2004 rating decision, the RO reopened the claim of 
service connection for a seizure disorder and then 
adjudicated the claim on the merits.  The veteran perfected 
an appeal of that denial.  However, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Issues not on appeal

In the May 2004 rating decision, service connection was 
granted for tinnitus effective March 26, 2004; a 10 percent 
disability rating was assigned.  Also, service connection for 
bilateral hearing loss was denied.  The veteran has not 
disagreed with any of these determinations.  Therefore, these 
issues are not in appellate status.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of either the March 
1973 rating decision or the March 1974 rating decision, both 
of which denied service connection for a seizure disorder.

2.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a seizure disorder in an April 1998 rating decision.  The 
veteran did not appeal that rating decision. 

3.  Evidence received subsequent to the April 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a seizure 
disorder, and raises a reasonable possibility of 
substantiating that claim.

4.  The record does not show by clear and unmistakable 
evidence that the veteran's pre-existing seizure disorder was 
not aggravated during his period of military service.


CONCLUSIONS OF LAW

1.  The March 1973 and March 1974 rating decisions denying 
service connection for a seizure disorder and the April 1998 
rating decision denying the reopening of a claim for service 
connection for a seizure disorder are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the April 1998 rating 
decision is new and material evidence as to the claim for 
service connection for a seizure disorder, and the claim for 
service connection for a seizure disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A seizure disorder was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that his seizure disorder 
was incurred in or aggravated by service.  Implicit in the 
veteran's presentation is the contention that he has 
submitted new and material evidence, which is sufficient to 
reopen his previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2003 and January 2004, which were specifically 
intended to address the requirements of the VCAA.  The 
veteran has not contended that VCAA notice was in any way 
inadequate.  

While VA has not provided the veteran notice of element (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for a seizure disorder.  The 
Board is not responsible for assigning an initial disability 
rating or an effective date for service connection.  
The Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the veteran and his representative 
with appropriate notice under Dingess/Hartman.

Relevant law and regulation

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  See Wagner, 370 F.3d at 1096; see 
also 38 U.S.C.A. § 1153 (West 2002).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in July 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Preliminary matter - finality of the March 1973 and March 
1974 rating decisions

In the March 1973 and March 1974 rating decisions, service 
connection was denied for a seizure disorder.  In a November 
2005 VA Form 646 (statement of accredited representative in 
appealed case), the veteran's representative in essence 
argues that those two rating decisions are not final because 
the veteran perfected an appeal as to least one of those 
rating decisions.  

On March 16, 1973, the RO notified the veteran of the March 
1973 rating decision denying service connection for a seizure 
disorder and provided him with his appellate rights.  The 
veteran filed a timely notice of disagreement (NOD) in July 
1973.  Later in July 1973, the RO issued a statement of the 
case (SOC).  In the notice letter, the RO advised the veteran 
to file a substantive appeal within 60 days.  

On February 27, 1974, the RO received the veteran's claim to 
reopen.  Later in March 1974, the RO received additional 
medical evidence.  On March 26, 1974, the RO informed the 
veteran of the March 1974 rating decision denying service 
connection for a seizure disorder.  In May 1974, the veteran 
filed a NOD as to the March 1974 rating decision in which he 
stated "I want this appealed."  In May 1974, the RO denied 
the claim again in a rating decision and issued a 
supplemental statement of the case (SSOC).  In the notice 
letter with the SSOC that was dated May 28, 1974, the RO 
informed the veteran that he should submit a substantive 
appeal within 60 days.  The veteran did not respond.

The veteran had until March 16, 1974 to file a substantive 
appeal as to the March 1973 rating decision denying service 
connection for a seizure disorder.  See 38 C.F.R. § 19.118(b) 
(1973).  He did not file a timely substantive appeal as to 
that rating decision.  In particular, he did not file a VA 
Form 1-9, Appeal to the Board of Veterans Appeals, within one 
year of receiving notice of the March 1973 rating decision.  
Also, he did not file an equivalent in correspondence to a VA 
Form 1-9.  The statement received on February 27, 1974, was 
not a substantive appeal as to the March 1973 rating decision 
because that statement did not indicate an intent to appeal 
to the Board or set out specific allegations of error of fact 
or law as to the March 1973 rating decision.  See 38 C.F.R. 
§ 19.116 (1973).  Instead, the February 1974 statement merely 
indicated an intent to reopen the claim of service connection 
for a seizure disorder.  Moreover, the submission of 
additional evidence in March 1974 did not extend the appeal 
period.  See 38 C.F.R. § 19.118(c) (1973).  Furthermore, the 
May 1974 statement is a NOD as to the March 1974 rating 
decision and not a substantive appeal as to the March 1973 
rating decision because the statement was received over a 
year after the notice of the March 1973 rating decision.  In 
any event, the May 1974 statement does not mention an error 
in the March 1973 rating decision.

The veteran had until March 26, 1975 to file a substantive 
appeal as to the March 1974 rating decision denying service 
connection for a seizure disorder.  See 38 C.F.R. § 19.118(b) 
(1974).  He did not file a timely substantive appeal as to 
that rating decision.  In particular, he did not file a VA 
Form 1-9, Appeal to the Board of Veterans Appeals, within one 
year of receiving notice of the March 1974 rating decision.  
Also, he did not file an equivalent in correspondence to a VA 
Form 1-9.  Although the RO issued a SSOC in May 1974 as to 
the March 1974 rating decision instead of a SOC, the RO 
nonetheless informed the veteran of the need to perfect his 
appeal by filing a VA Form 1-9.  As noted above, the veteran 
simply did not respond.

The Board concludes that the unappealed March 1973 and March 
1974 rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

Preliminary matter - change in law

The Board also notes since April 1998 the law has changed 
regarding the evidentiary standard for rebutting the 
presumption of soundness.  See VAOPGCPREC 3-2003; see also 
Wagner, supra.   However, this change in the law is a 
procedural change in the law and not substantive in nature.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It does not 
create a new cause of action warranting a de novo review of 
the veteran's claim.  Id.  Also, the presumption is a rule of 
law for handling evidence and not itself considered evidence.  
Id.  Thus, a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim.  Id.

Factual background

The veteran's claim of entitlement to service connection was 
denied in unappealed RO decisions in March 1973, March 1974, 
May 1974, May 1987, and April 1998. 

The evidence of record at the time of the latest RO decision 
in April 1998 included private medical records dated in May 
1969, the veteran's service medical records, a June 1972 
statement of a private doctor, a report of a VA examination 
in February 1973, a January 1974 VA hospital summary, and 
private treatment records dated in September and October 
1997.

May 1969 private treatment records reflect that the veteran 
had a fainting episode in May 1969 related to fatigue.  It 
was noted that there was no prior history of fainting spells, 
dizziness, or epilepsy.  No medication was prescribed.

The service medical records reflect that on the July 1969 
induction examination, the veteran reported that a history of 
dizziness or fainting spells.  The examining physician noted 
that the veteran had occasional postural dizziness that was 
not considered disabling.  The examining physician also 
indicated that the veteran had fainted once with fatigue and 
that no diagnosis was made.  The examining physician 
determined that the veteran's fainting episode was not 
considered disabling.  The neurological evaluation was 
normal, and a seizure disorder was not diagnosed.  In January 
1970, the veteran reported a recent fainting spell.  A 
neurological consultation done after the reporting of the 
episode reflects a diagnosis of a possible seizure disorder.  
In February 1971, the impression was a possible seizure 
disorder.  A February 1971 neurological consultation reveals 
an impression of a suspected seizure disorder.  Dilantin was 
prescribed.  By April 1971, the impression was a seizure 
disorder.  Dilantin continued to be prescribed.

In a June 1972 statement, a private doctor noted that the 
veteran's history of epilepsy being discovered in service.

The report of the February 1973 VA examination shows a 
diagnosis of a seizure disorder.  The VA examiner noted that 
most probably some of the veteran's fainting spells were 
major motor seizures.  

The January 1974 VA hospital summary reflects that the 
veteran had had convulsive seizures since an injury in 1969.

1997 private treatment records reveal that the veteran's 
first seizure was in May 1969 and that he continued to have 
seizures in service
  
In December 1997, the veteran requested that his claim be 
reopened.  The April 1998 RO decision denied the veteran's 
claim to reopen due to a lack of competent medical evidence 
showing that the veteran's pre-service seizure disorder was 
aggravated by service.

The veteran filed to reopen his claim in July 2003.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since April 1998 
will be discussed below.

New and Material Discussion

The unappealed April 1998 RO decision is final.  The veteran 
did not file a NOD as to that rating decision.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
As explained above, in order to reopen the claim new and 
material evidence must be received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

The evidence which was of record at the time of the April 
1998 decision demonstrated a pre-service seizure disorder and 
in-service seizures.  The crucial matter at issue is whether 
the additionally received evidence shows that the pre-service 
seizure disorder was aggravated by active service.

The September 2003 private treatment records show a detailed 
history of the veteran's seizure disorder.  Specifically, the 
records reveal that about a year after the veteran's first 
seizure in May 1969, he had his third generalized tonic-
clonic seizure; that he then began treatment with anti-
epileptic drugs during service; and that since then he had 
had recurrent seizures.

This additional medical evidence suggests that the veteran's 
pre-service seizure disorder was aggravated by service.  This 
evidence can be considered "new" in that it was not 
previously before the RO at the time of the April 1998 
denial.  The evidence can be considered "material" because 
it does relate to unestablished fact which is necessary to 
substantiate the claim, specifically medical evidence of 
aggravation of a pre-service disease.  See 38 C.F.R. § 3.156 
(2007).  These records are neither cumulative nor redundant 
of the evidence of record at the time of the April 1998 
rating decision, and these records raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received as to medical 
evidence of aggravation, which was previously lacking.  The 
veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the United States Court of Appeals for Veterans 
Claims (Court) held that before the Board may address a 
matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for a seizure disorder.  He has also 
submitted evidence in support of his claim, and he has not 
indicated that additional pertinent evidence exists.  
Moreover, the RO considered the veteran's claim on a de novo 
basis.  The Board is therefore of the opinion that the 
veteran will not be prejudiced by its consideration of this 
issue on its merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the veteran's VA claims 
folder.  The RO also afforded the veteran a VA examination, 
and the examiner rendered a medical opinion regarding in-
service aggravation of his seizure disorder.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2007).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

The medical evidence shows that the veteran had a fainting 
episode in May 1969, about two months prior to the beginning 
of his active service.  The first matter is whether the 
veteran is entitled to the presumption of soundness as to his 
seizure disorder.

The veteran noted a history of an one-time episode of 
fainting with fatigue and occasional postural dizziness.  A 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  See 38 C.F.R. 3.304(b)(1); see also 
Gahman v. West, 13 Vet. App. 148, 150 (1999) [recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners]; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) [a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service]; Crowe v. Brown, 7 Vet. 
App. 238 (1995) [supporting medical evidence is needed to 
establish the presence of a preexisting condition].  The 
examining physician noted that no diagnosis was rendered and 
that the reported symptoms were not considered disabling.  
The neurological evaluation was normal, and the examining 
physician did not diagnose a seizure disorder.  Therefore, a 
seizure disorder was not noted on entrance into service and 
the veteran is entitled to the presumption of soundness as to 
the seizure disorder.

The next matter is whether there is clear and unmistakable 
evidence that the seizure disorder pre-existed active 
service.  While the report of the February 1973 VA 
examination does not indicate that all of the veteran's 
fainting spells were manifestations of his seizure disorder, 
the medical evidence starting in January 1974 consistently 
shows that the fainting episode in May 1969 was the initial 
manifestations of the veteran's seizure disorder.  The Board 
also notes that the February 1973 VA examiner did not have 
access to May 1969 private treatment records.  Accordingly, 
there is clear and unmistakable evidence that the seizure 
disorder pre-existed active service.

The crux of this case thus revolves around whether there is 
clear and unmistakable evidence that the veteran's seizure 
disorder was not aggravated during service.  See VAOPGCPREC 
3-2003 (July 16, 2003); see also Wagner, supra.

The May 1969 and service medical records reflect that the 
anti-epileptic medications were not prescribed until the 
veteran had seizures in service.  Starting in February 1971, 
the veteran was placed on a profile of "P-3" as to his 
seizure disorder.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition).).

The Board acknowledges that there is a negative nexus opinion 
in the record.  Specifically, the March 2004 examiner noted 
that he "was unable to elicit anything in the veteran's 
military history or on review of his claims file that would 
lead to a permanent exacerbation of his seizure disorder."  
The examiner opined that "it is less than likely that his 
seizure disorder was exacerbated, made worse, by his military 
service."  The Board does not consider this opinion to be 
clear and unmistakable evidence which is sufficient to rebut 
the statutory presumption of aggravation, especially given 
the examiner couched his opinion in terms of "less than 
likely."

Given the evidence of seizure progression in the veteran's 
in-service medical records, as well as no evidence clearly 
and unmistakably establishing the contrary, the Board reaches 
the conclusion that the record, viewed as a whole, does not 
show by clear and unmistakable evidence that the veteran's 
pre-existing seizure disorder was not aggravated during 
service.  Thus, service connection is warranted.  The benefit 
sought on appeal is accordingly granted.


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


